Citation Nr: 0824609	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  05-26 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right testicle 
disorder.

2.  Whether new and material evidence has been presented to 
reopen the claim of service connection for a right knee 
disorder.

3.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran had active service from December 1970 to April 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO), located in Montgomery, 
Alabama, which denied the above claims.

The Board notes that veteran presently seeks to reopen a 
claim of service connection for a right knee disorder, last 
denied in April 1998.  The veteran did not appeal the 
decision, and in order for VA to review the merits of the 
claim, the veteran must submit new and material evidence.  
The  Board is required to address this issue despite the RO's 
findings.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 
1996).  As such, the issue has been captioned as set forth 
above.


FINDINGS OF FACT

1.  A right testicle disorder has not been shown to have been 
incurred in or aggravated by service.

2.  The RO denied entitlement to service connection for a 
right knee disorder in April 1998.

3.  Evidence submitted since the April 1998 RO rating action 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim. 

4.  The veteran has a combined disability rating from 
nonservice-connected disabilities of 40 percent, which does 
not meet the threshold requirements for nonservice-connected 
disability pension based on individual unemployability.

5.  The veteran's disabilities are not productive of total 
disability and are not sufficient to preclude the average 
person from engaging in substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
right testicle disorder have not been met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).

2.  The unappealed April 1998 RO decision denying service 
connection for a right knee disorder is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104(a), 20.1103 
(2007).

3.  Subsequent to the April 1998 RO decision that denied 
entitlement to service connection for a right knee disorder, 
new and material evidence has not been received to reopen the 
claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156(a) (2007).

4.  Nonservice-connected pension benefits are not warranted.  
38 U.S.C.A. §§ 1502, 1521 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.321, 3.340, 3.342, 4.15, 4.16, 4.17 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in June 2003, June 2005, August 2005, and 
March 2006 the veteran was notified of the evidence not of 
record that was necessary to substantiate his claims.  He was 
told what information that he needed to provide, and what 
information and evidence that VA would attempt to obtain.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

The June 2005 letter provided the veteran with notice of what 
evidence and information was necessary to reopen his 
previously denied claim and to establish entitlement to the 
underlying claim for the benefit sought on appeal.  Kent v. 
Nicholson, 20 Vet App 1 (2006).  He was also asked to submit 
evidence and/or information, which would include that in his 
possession, to the RO.  The RO stated that it was giving him 
the opportunity to submit additional evidence or request 
assistance prior to making a decision.  The content of the 
notice provided to the veteran fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by two 
letters dated in March 2006.  Adequate notice has been 
provided to the veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
In the present appeal, because service connection is being 
denied, and no effective date or rating percentage will be 
assigned, the Board finds that there can be no possibility of 
any prejudice to the veteran under the holding in Dingess, 
supra.  Additionally, the appeal was readjudicated by way of 
a March 2008 Supplemental Statement of the Case.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant available 
service and VA medical treatment records have been obtained.  
The veteran has been provided with appropriate VA 
examinations.  There is no indication of any additional, 
relevant records that the RO failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2007).  

Service connection for certain chronic disorders, such as 
arthritis, may be established based on a legal presumption by 
showing that the disability manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307, 3.309 (2007).  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Right testicle disorder

The veteran asserts that he has a current right testicle 
disorder that is etiologically related to his period of 
active service.

Review of the veteran's service medical records reveals that 
in September 1973, he was treated following a fall down some 
stairs of a bungalow at which time he sustained an injury to 
the scrotum with edema.  The assessment was probable 
hydrocele or varicocele.  A November 1973 clinical record 
shows that the veteran reported continued pain and swelling, 
with a rather tender discrete mass.  The examiner indicated 
that the mass was induration and reaction to hematoma, but no 
epididymitis, and no need for biopsy.

The veteran's separation report of medical examination dated 
in March 1974 shows that the veteran's genitourinary system 
was clinically normal.  The examiner noted the history of 
trauma to the right testicle in October 1973, but indicated 
that the veteran had not had any problem since.

Subsequent to service, a VA examination report dated in 
February 1996 shows that physical examination of the 
veteran's genito-urinary system was normal.

A VA examination report dated in January 2008 shows that the 
veteran's entire claims file was reviewed by the examiner in 
conjunction with conducting the examination of the veteran.  
The veteran provided a history of falling from stairs in 
September 1973 while in Thailand, sustaining a contusion to 
the right testicle, and being treated at a base hospital.  He 
added that it was deemed that the problem would resolve.  He 
described that since that time, he would experience leakage 
and staining, without blood, which had become progressively 
worse.  Upon physical examination of the veteran and review 
of the record, the examiner concluded that his genitourinary 
problem of semen or urinary leakage was not caused by or a 
result of the prior testicular contusion of record in service 
in 1973.  The prior testicular trauma in 1973 was not the 
cause of either urinary or semen leakage 25 years later.  The 
examiner also referred to the 1996 VA examination report 
which noted a normal genitourinary examination and no 
complaints. 

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board finds that the 
weight of the evidence is against the claim as there is no 
competent medical evidence of a nexus between the veteran's 
currently reported right testicle disorder and his period of 
active service.  While there is evidence of a right testicle 
injury in September 1973, there is no indication that this 
was anything but acute and transitory in nature.  The 
veteran's separation physical examination report is highly 
probative as to the veteran's condition at the time of his 
release from active duty, as it was generated with the 
specific purpose of ascertaining the veteran's then-physical 
condition, as opposed to his current assertion which is 
proffered in an attempt to secure VA compensation benefits.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  The March 1974 
separation examination report specifically set forth that the 
veteran's genitourinary system was clinically normal, and 
that the veteran had not had any right testicular symptoms 
since the October 1973 incident.  This report weighs heavily 
against the claim.  The weight of the service medical 
records, including the March 1974 separation examination, is 
greater than subsequent VA outpatient treatment records based 
on a history as provided by the veteran.

Although the veteran has asserted that he has a current right 
testicle disorder as a result of an injury sustained during 
his period of active service, there is no evidence of post-
service treatment until the VA examination report in February 
2008, which is more than 34 years following separation from 
service.  Evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against a claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board finds probative the February 2008 opinion of the VA 
examiner that stated that the veteran's current genitourinary 
problem of semen or urinary leakage was not caused by or a 
result of the prior testicular contusion of record in service 
in 1973.  This opinion is considered probative as it was 
definitive, based upon a complete review of the veteran's 
entire claims file, and supported by detailed rationale.  
Accordingly, the opinion is found to carry significant 
weight.  Among the factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The veteran 
has not provided any competent medical evidence to rebut the 
opinion against the claim or otherwise diminish its probative 
weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Board has considered the veteran's statements in support 
of his claim that he has a current right testicle disorder as 
a result of service.  While he is certainly competent to 
describe the extent of his current symptomatology, there is 
no evidence that he possesses the requisite medical training 
or expertise necessary to render him competent to offer 
evidence on matters such as medical diagnosis or medical 
causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

There is only the veteran's claim that he currently has a 
current right testicle disorder that is the result of his 
period of active service.  There is no competent evidence of 
record that the veteran's asserted right testicle disorder is 
etiologically related to service.  Given the absence of 
competent evidence in support of the veteran's claim, for the 
Board to conclude that the veteran has a current right 
testicle disorder that was incurred as a result of his period 
of active service would be speculation, and the law provides 
that service connection may not be based on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102 (2007); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a right testicle disorder.  Although the 
veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  See Gilbert, 1 Vet. App. 
at 53.

Right knee disorder

A new regulatory definition of new and material evidence 
became effective on August 29, 2001.  See 66 Fed. Reg. 45620 
(2001).  Those provisions are only applicable to claims filed 
on or after August 29, 2001.  As the veteran's claim to 
reopen was received in June 2003, the new regulatory criteria 
are applicable.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

In a decision dated in April 1998, the RO denied the 
veteran's claim of entitlement to service connection for a 
right knee disorder.  The veteran asserted that he currently 
had residuals of a knee injury which he sustained in service 
in March 1973.

At the time of this decision, the medical evidence of record 
included the veteran's service medical records.  A 
chronological record of medical care dated in March 1973 
shows that the veteran reported twisting his right knee 
approximately three to four days earlier.  He described very 
little pain, no instability, no meniscal signs, no effusion, 
and minimal tenderness over the lateral aspect.  The 
impression was healed sprain.

The evidence also included the veteran's March 1974 
separation report of medical examination which had shown that 
upon clinical evaluation, his lower extremities were normal.  
The associated report of medical history had shown that the 
veteran indicated that he had never had arthritis, rheumatism 
or bursitis; bone joint or other deformity; lameness; or 
"trick" or locked knee.

The evidence included the February 1996 VA examination report 
which was entirely negative of symptoms associated with a 
right knee disorder.

In its April 1998 decision, the RO determined that in the 
absence of a chronic right knee disorder, and a nexus between 
the asserted right knee disorder and service, service 
connection was not warranted.  The veteran was notified of 
this decision and of his appellate rights by letter dated May 
1, 1998.  He did not appeal this decision, thus the denial 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Subsequent to the April 1998 RO decision, in June 2003, the 
veteran requested to reopen his claim for service connection 
for a right knee disorder.  In support of his claim, he 
submitted VA outpatient treatment records dated from June 
2003 to October 2006 which show intermittent treatment for 
symptoms associated with osteoarthritis of the right knee.

The additional evidence also includes a VA examination report 
dated in January 2008 which shows that the claims file was 
reviewed by the examiner in conjunction with the examination 
of the veteran.  The veteran provided a history of jumping 
from a jeep in Vietnam in March 1973, at which time he 
twisted and hyper-extended the right knee.  He described 
having right knee pain ever since.  Physical examination 
revealed a diagnosis of right knee arthritis and arthralgia.  
The examiner opined that the veteran's right knee disorder 
was less likely as not caused by or a result of the right 
knee injury during service.  The examiner explained that the 
veteran had functional limitation from pain without 
orthopedic limitation.  His arthralgia in the right knee was 
more than 30 years since his initial injury, and X-rays of 
the right knee dated in July 2004 had not shown evidence of 
severe arthritis. The examiner concluded that although prior 
trauma may result in degenerative joint disease many years 
after injury, the veteran exhibited no orthopedic impairment 
or limitation of motion of the affected joint.

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for a right knee disorder.  To the extent that the 
veteran is presently reiterating that he has had residuals of 
a right knee injury, such assertions are not new.

Although the veteran maintains that right knee disorder was 
incurred in service, there is still no competent medical 
evidence of record establishing a nexus between service and 
the current manifestations.  It is well-established that 
laypersons, such as the veteran, are not qualified to render 
medical opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight.  See 
Cromley, 7 Vet. App. at 379; Espiritu, 2 Vet. App. at 495.

The Board has presumed the veteran's testimony to be credible 
for the purpose of determining whether new and material 
evidence has been submitted.  However, when viewed in 
conjunction with the evidence of record at the time of the 
prior final decision, it is repetitive of previous statements 
made which were previously considered by VA, and are 
therefore not new.  As noted above, there is no evidence that 
the veteran possesses the requisite medical training or 
expertise necessary to render him competent to offer evidence 
on matters such as medical diagnosis or medical causation.  
Espiritu, supra.

As to the June 2003 to October 2006 VA outpatient treatment 
records showing intermittent treatment for arthritis of the 
right knee, and the January 2008 VA examination report 
showing arthritis and arthralgia of the right knee, while not 
previously of record, the United States Court Of Appeals For 
Veterans Claims (Court) has held that additional evidence 
which consists of records of post-service treatment that does 
not indicate that a condition is service-connected, is not 
new and material.  See Cox v. Brown, 5 Vet. App. 95, 99 
(1993); see also Morton v. Principi, 3 Vet. App. 508, 509 
(1992) (Observing that evidence of the appellant's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).  While the additional evidence shows post-service 
treatment for arthritis and arthralgia of the right knee, it 
does not include competent medical evidence which suggests 
that the veteran's current right knee disorder is 
etiologically related to service.  On the contrary, it 
specifically sets forth that the current right knee disorder 
is less likely than not caused by or a result of the right 
knee injury during service.  The veteran has not provided any 
competent medical evidence to rebut this opinion against the 
claim or otherwise diminish its probative weight.  See Wray, 
7 Vet. App. at 492-93.  As such, this evidence submitted 
since the RO's last final decision does not raise a 
reasonable possibility of substantiating the claim.

The veteran has not presented any new evidence which relates 
to an unestablished fact necessary to substantiate his claim.  
The recently submitted evidence is either merely cumulative 
of previously submitted evidence or not bearing on the 
question of a nexus between the currently manifested right 
knee disorder and service; thus, the evidence submitted since 
the RO's last denial of the claim does not raise a reasonable 
possibility of substantiating the claim.

Accordingly, the Board finds that the evidence received 
subsequent to the April 1998 RO decision is not new and 
material and does not serve to reopen the veteran's claim of 
entitlement to service connection for a right knee disorder.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(a).

Nonservice-connected pension benefits

The law authorizes the payment of a nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  A veteran meets the service requirements if he or 
she (1) served in the active military, naval or air service 
for ninety (90) days or more during a period of war; (2) is 
permanently and totally disabled from nonservice-connected 
disability not due to his or her own willful misconduct; and 
(3) meets the net worth requirements under 38 C.F.R. § 3.274, 
and does not have an annual income in excess of the 
applicable maximum annual pension rate specified in 38 C.F.R. 
§§ 3.23, 3.3 (2007).  38 U.S.C.A. §§ 1502, 1521 (West 2002).  
The provisions of 38 U.S.C.A. § 1502 were amended, effective 
in September 2001, to provide that VA will consider a veteran 
to be permanently and totally disabled if he is a patient in 
a nursing home for long-term care due to disability, or 
determined to be disabled for Social Security Administration 
purposes.  See Pub. L. No. 107-103, Section 206(a), 115 Stat. 
990 (Dec. 27, 2001); 38 C.F.R. § 3.114 (2004).  In addition, 
a disability pension is payable to each veteran who served in 
the active military, naval, or air service for 90 days or 
more during a period of war and who is 65 years of age or 
older.  See 38 U.S.C.A. § 1513 (West 2002).

The veteran was born in 1952, and therefore does not qualify 
for pension under 38 U.S.C.A. § 1513 (West 2002).  A letter 
from the Social Security Administration received by the RO in 
October 2005 shows that the veteran is not entitled to 
disability benefits, which is another basis for finding 
permanent and total disability for VA pension purposes under 
38 U.S.C.A. § 1502 (West 2002).

The record shows that the veteran served more than 90 days 
during the Vietnam War.  As such, the veteran meets the 
eligibility requirement based on his service.

In this case, to be eligible for VA pension, evidence of 
record must demonstrate that the veteran is permanently and 
totally disabled from nonservice-connected disabilities that 
are not the result of his own willful misconduct.  

The Board notes that the veteran sustained injuries in a 
post-service motor vehicle accident in November 1983.  An 
Alabama Uniform Traffic Accident Report dated in November 
1983 shows that the veteran was involved in a single vehicle 
accident in which he was the driver.  The driver was said to 
be under the influence of alcohol and driving over the speed 
limit when he ran off the roadway striking an embankment.  

A VA Administrative Decision dated in April 1996 shows that 
it was determined that based on the Alabama Uniform Traffic 
Accident Report, the veteran was under the influence of 
alcohol, therefore, the injuries sustained were due to his 
own willful misconduct.  As such, VA benefits could not be 
authorized for injuries received from this accident.

Accordingly, the Board may consider only disability that is 
not associated with the November 1983 motor vehicle accident 
in determining whether the veteran is entitled to nonservice-
connected pension benefits.  For the purposes of pension 
benefits, a person shall be considered to be permanently and 
totally disabled if such person is unemployable as a result 
of disability reasonably certain to continue throughout the 
life of the disabled person, or is suffering from, (1) any 
disability which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation, but only if it is reasonably certain that such 
disability will continue throughout the life of the disabled 
person; or (2) any disease or disorder determined by the VA 
Secretary to be of such a nature or extent as to justify a 
determination that persons suffering therefrom are 
permanently and totally disabled.  See 38 U.S.C.A. § 1502(a) 
(West 2002); 38 C.F.R. §§ 3.340(b), 4.15 (2007).  One way for 
a veteran to be considered permanently and totally disabled 
for pension purposes is to satisfy the "average person" test 
of 38 U.S.C.A. § 1502(a) and 38 C.F.R. § 4.15.  See Brown v. 
Derwinski, 2 Vet. App. 444 (1992); Talley v. Derwinski, 2 
Vet. App. 282 (1992).  To meet this test, the veteran must 
have the permanent loss of use of both hands or feet, or one 
hand and one foot, or the sight of both eyes, or be 
permanently helpless or permanently bedridden; or the 
permanent disabilities must be rated, singly or in 
combination, as 100 percent.  The veteran does not meet any 
of these criteria.

All veterans who are basically eligible for pension benefits 
and who are unable to secure and follow a substantially 
gainful occupation by reason of disabilities, which are 
likely to be permanent, shall be rated as permanently and 
totally disabled.  For the purposes of entitlement to pension 
benefits, the permanence of the percentage requirements of 38 
C.F.R. § 4.16 is a requisite.  When the percentage 
requirements are met, and the disabilities involved are of a 
permanent nature, a rating of permanent and total disability 
will be assigned if the veteran is found to be unable to 
secure or follow substantially gainful employment by reason 
of such disability. Prior employment or unemployment status 
is immaterial if in the judgment of the rating board the 
veteran's disabilities render him or her unemployable.  See 
38 C.F.R. § 4.17 (2007).  The percentage requirements of 38 
C.F.R. § 4.16 are as follows: if there is only one 
disability, this disability shall be ratable at 60 percent or 
more; if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more with 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  See 38 C.F.R. § 4.16 (2007).

Where the evidence of record establishes that an applicant 
for pension who is basically eligible fails to meet the 
disability requirements based on the percentage standards of 
the rating schedule but is found to be unemployable by reason 
of his disabilities, age, occupational background and other 
related factors, a permanent and total disability rating for 
pension purposes may be assigned on an extra- schedular 
basis.  See 38 C.F.R. § 3.321(b)(2), 4.17(b) (2007).

The veteran's nonservice-connected disabilities include 
residuals of a right knee sprain, rated as 10 percent 
disabling; right testicle condition, not rated as 
compensable; cervical spine spondylosis, rated as 20 percent 
disabling; lumbosacral strain, rated as 10 percent disabling; 
and left knee strain, rated as 10 percent disabling.  

The veteran's right and left knee disorders have each been 
rated as 10 percent disabling pursuant to Diagnostic Code 
5260, which provides the rating criteria for limitation of 
motion of the knee.  A 10 percent is warranted where flexion 
is limited to 45 degrees.  For the veteran to have been 
assigned the next higher disability rating of 20 percent, 
flexion would need to be limited to 30 degrees in each knee, 
which is not the case here, as in the January 2008 VA 
examination report, range of motion of each knee was from 
zero to 140 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2007).

The veteran's cervical spine disorder has been rated as 20 
percent disabling pursuant to Diagnostic Code 5237, which 
provides the rating criteria for both a cervical and 
lumbosacral strain.  A cervical strain is rated under the 
general rating formula for diseases and injuries of the 
spine.  In pertinent part, under the general rating formula, 
a 20 percent disability rating is warranted where forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, or the combined range of motion of 
the cervical spine is not greater than 170 degrees, or there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  For the veteran to 
have been assigned the next higher disability rating of 30 
percent, forward flexion of the cervical spine must be 
limited to 15 degrees or less; or there must be favorable 
ankylosis of the entire cervical spine.  The competent 
medical evidence of record has not demonstrated this.  The 
July 2004 VA examination report demonstrated that the 
veteran's cervical spine had flexion of 20 degrees, with no 
evidence of favorable ankylosis of the cervical spine.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2007).

The veteran's lumbosacral strain has been rated as 10 percent 
disabling pursuant to Diagnostic Code 5237.  In pertinent 
part, under the general rating formula, a 10 percent 
disability rating is warranted where forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees, or the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees; or there is muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
contour.  For the veteran to have been assigned the next 
higher disability rating of 20 percent, forward flexion of 
the thoracolumbar spine must be greater than 30 degrees but 
not greater than 60 degrees; or combined range of motion of 
the thoracolumbar spine greater than 120 degrees but not 
greater than 170 degrees; or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal contour such as scoliosis,  reversed lordosis, or 
abnormal kyphosis.  The competent medical evidence of record 
has not demonstrated this.  The July 2004 VA examination 
report demonstrated that the veteran's lumbar spine was 
within normal limits, with no erythema or inflammation.  
There was no indication of muscle spasm, or abnormal gait or 
contour.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2007).

Finally, the veteran's right testicle disorder has been rated 
as 10 percent disabling, by analogy, pursuant to Diagnostic 
Code 7525, which provides the rating criteria for chronic 
epididymo-orchitis, and which provides that this disability 
be rated as a urinary tract infection under 38 C.F.R. § 
4.115.  See 38 C.F.R. § 4.115b, Diagnostic Code 7525 (2007).  
Urinary tract infections that require long-term drug therapy, 
one or two hospitalizations per year and/or intermittent 
intensive management are rated as 10 percent disabling.  
Where the requirements for a compensable disability rating 
are not met, as is the case here, a noncompensable disability 
rating evaluation shall be assigned, even where the 
diagnostic code provisions do not provide specific criteria 
for a zero percent disability rating.  The February 2008 VA 
examination report did not demonstrate that the veteran's 
right testicle disorder required long-term drug therapy, one 
or two hospitalizations per year and/or intermittent 
intensive management.  See 38 C.F.R. § 4.31 (2007).

In light of the foregoing, the Board finds that the currently 
assigned combined 40 percent disability rating for pension 
purposes is appropriate. 

The evidence of record does not demonstrate that the veteran 
is permanently and totally disabled from nonservice-connected 
disabilities.  In light of the above findings, it is evident 
that the veteran does not have a single disability that is 
totally disabling.  After using the combined rating schedule 
under 38 C.F.R. § 4.25, the veteran's disabilities are not 
more than 40 percent disabling.  Therefore, the veteran does 
not objectively warrant a permanent and total disability 
evaluation for pension purposes pursuant to 38 C.F.R. § 4.16.  
In addition, the veteran does not have disabilities, which 
would meet the "average person" test for permanent and total 
disability in that he does not have permanent loss of use of 
both hands or feet, or one hand and one foot, or the sight of 
both eyes, or be permanently helpless or permanently 
bedridden; or the permanent disabilities must be rated, 
singly or in combination, as 100 percent.  See 38 U.S.C.A. § 
1502(a); 38 C.F.R. §§ 4.15, 4.16 (2007).

A permanent and total disability rating for nonservice-
connected pension purposes may still be granted on an 
extraschedular basis if the veteran is subjectively found to 
be unemployable by reason of his disabilities, age, 
background, and related factors.  In this regard, a VA 
general medical examination report dated in July 2004 shows 
that the veteran had no musculoskeletal injuries other than 
those sustained in the motor vehicle accident in 1983.  His 
residuals of this accident included slurred speech, 
incoordination of movement, and memory problems.  The 
examiner stated that the veteran was mostly unable to work on 
account of these problems.  The diagnosis was history of 
motor vehicle accident with persistent chronic residuals of 
slurred speech, incoordination of movement, and memory 
problems; bilateral knee and lumbosacral spine strain with no 
functional loss of range of motion; and cervical spine 
spondylosis with mild to moderate functional loss of range of 
motion.  The examiner opined that the veteran's nonservice-
connected musculoskeletal diagnoses of bilateral knee and 
lumbosacral spine do not affect his physical or sedentary 
employability.  His cervical spine spondylosis might need 
some accommodation to a limited extent for physical 
employment.  In light of the findings of the VA examiner, 
there is nothing to support a finding that the veteran is 
unemployable for a disorder other than that sustained in the 
November 1983 motor vehicle accident.  The veteran's 
nonservice-connected disabilities, when evaluated in 
association with his educational attainment, occupational 
background, and age, are not shown to have precluded all 
kinds of substantially gainful employment. Moreover, the 
veteran has not submitted any evidence supporting a finding 
that he cannot work due to disability other than that 
sustained in the November 1983 motor vehicle accident.  In 
light of the foregoing, the veteran is not entitled to a 
nonservice-connected disability pension, and the claim for 
that benefit is denied.


ORDER

Service connection for a right testicle disorder is denied.

New and material evidence not having been submitted, service 
connection for a right knee disorder is denied.

Entitlement to nonservice-connected pension benefits is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


